DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose a motor control apparatus for controlling a permanent-magnet synchronous motor having three-phase windings of two systems that are magnetically coupled with each other, the motor control apparatus comprising: two respective inverters that are provided in the two systems and each of which converts DC electric power into AC electric power and applies a voltage to the three-phase winding of the system to which that inverter itself belongs; a current detector that detects a motor current flowing in the three-phase winding; and a controller that calculates a voltage command, based on the detected motor current and a motor current target value, and then controls the inverter by use of the calculated voltage command, wherein letting a d axis, a q axis, Ld, Lq, Md, and Mq denote a direction of a rotor magnetic pole provided in a rotor of the permanent-magnet synchronous motor, a direction having a phase difference of 900 electric angle from the d axis, a d-axis self-inductance of the permanent-magnet synchronous motor, a q-axis self-inductance thereof, a d-axis inter-system mutual inductance, and a q-axis inter-system mutual inductance, respectively, the controller has a d-axis current control device and a q-axis current control device, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661